—Appeal unanimously dismissed without costs. Memorandum: *852When support is sought in the paternity petition, as in the present proceeding, but the filiation order makes no provision for support, the order is not appealable as of right (see, Family Ct Act § 1112 [a]; Matter of Jane PP. v Paul QQ., 64 NY2d 15, 17; Matter of Plantz v Rounds, 115 AD2d 951). Similarly, the order denying a motion to reopen the paternity proceeding bashed upon newly-discovered evidence (see, CPLR 5015 [a] [2]) is not an order of disposition appealable as of right (see, Family Ct Act § 1112 [a]; Matter of Brenner v Brenner, 57 AD2d 813, lv dismissed 48 NY2d 606, appeal dismissed 48 NY2d 713, lv dismissed 51 NY2d 766; Matter of Lance S., 51 AD2d 1057; Matter of Costa v Costa, 34 AD2d 646). Because permission to appeal has not been granted, respondent’s appeals from both orders are dismissed. (Appeal from Order of Erie County Family Court, Trost, J.H.O.—Paternity.) Present —Denman, P. J., Green, Balio, Fallon and Boehm, JJ.